                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 SARA SHANNON and ROSA PALACIOS                 §
 and DEBRA CORBELLO, Individually               §
 and on behalf of all others similarly          §
 situated,                                      §
                                                §
                Plaintiffs,                     §    CIVIL ACTION NO. 1:20-cv-00448-LY
                                                §
 v.                                             §
                                                §
 THE ALLSTATE CORPORATION, and                  §
 ALLSTATE INSURANCE COMPANY,                    §

                Defendants.


              DECLARATION OF DANIEL GORDON IN SUPPORT OF
      THE ALLSTATE CORPORATION AND ALLSTATE INSURANCE COMPANY’S
        MOTION TO DISMISS FIRST-AMENDED CLASS ACTION COMPLAINT

        I, Daniel Gordon, hereby declare and affirm under the penalties of perjury as follows:

        1.     I am presently Vice President, Assistant General Counsel, and Assistant Secretary

at The Allstate Corporation. In this regard, I have personal knowledge of the facts set forth herein

and, if called to testify, could and would testify competently as to such facts. As part of my job

responsibilities, I have access to certain business and corporate records of The Allstate

Corporation. I have obtained information and reviewed business records concerning The Allstate

Corporation. The information below is based on my personal knowledge and the records created,

maintained, and used by The Allstate Corporation as a regular practice and in the ordinary course

of its regularly conducted business activity.

        2.     The Allstate Corporation is a corporation organized under the laws of the State of

Delaware, with its principal place of business located in Illinois. The Allstate Corporation is

qualified to do business as a general business corporation.
       3.      The Allstate Corporation is a non-operating holding company and has no

employees.

       4.      The Allstate Corporation owns the stock of five other Allstate-related entities –

Allstate Financial Insurance Holdings Corporation, Allstate Insurance Holdings, LLC, Kennett

Capital, Inc., Allstate International Holdings, Inc., and Allstate Non-Insurance Holdings, Inc. –

none of which are alleged to have been involved in this case. The Allstate Corporation also issues

its own stock to the public. The Allstate Corporation is not an insurance company and does not

promote, offer, sell, or administer products or services, including insurance, in the state of Texas.

       5.      The Allstate Corporation does not hold any certificate of authority issued by a

commissioner of insurance in Texas, or any other state to issue, write, or sell insurance policies in

Texas or any other state.

       6.      The Allstate Corporation does not sell or issue any type of insurance policy that

would be subject to the requirements of the Texas Department of Insurance. The Allstate

Corporation has no dealings with insurance ratemaking in the state of Texas.

       7.      The Allstate Corporation does not collect any premiums in connection with any

insurance provided to citizens of any state, including Texas.

       8.      The Allstate Corporation is the indirect parent company of Allstate Fire and

Casualty Insurance Company (“Allstate F&C”), Allstate Indemnity Company (“Allstate

Indemnity”), and Allstate County Mutual Insurance Company (“Allstate County Mutual,” together

with Allstate F&C and Allstate Indemnity, hereinafter collectively referred to as the “Allstate

Texas Insuring Entities” or “ATIE”).

       9.      The Allstate Corporation is a separate and distinct legal entity from each of the

ATIE, and it maintains separate corporate minutes and records from those kept by the ATIE.



                                                  2
        10.    The Allstate Corporation’s financial accounting system is kept separate from each

of the ATIE’s financial accounting systems.

        11.    The Board of Directors for The Allstate Corporation operates independently of the

Boards of Directors for any of the ATIE.

        12.    The Board of Directors for The Allstate Corporation does not share a single member

with any of the Boards of Directors for any of the ATIE.

        13.     The Allstate Corporation convenes meetings of its Board of Directors separate and

apart from the Boards of Directors meetings held for each of the ATIE.

        14.    The Allstate Corporation does not hire, train, or employ any agents, employees, or

any ATIE or other Allstate-related personnel in connection with the promotion, offering, or

administration of any products or services, including insurance, in the state of Texas.

        15.    The Allstate Corporation does not require Allstate County Mutual policyholders to

sign an agreement delegating the policyholder’s voting powers to individuals who are employees

or officers of The Allstate Corporation. Each of the policyholders of Allstate County Mutual

authorize and appoint the President of Allstate County Mutual to vote for said policyholder at any

membership meetings unless he or she gives written notice otherwise. The President of Allstate

County Mutual is neither an employee nor officer of The Allstate Corporation.

        16.    The Allstate Corporation does not have a telephone listing in Texas.

        17.    The Allstate Corporation does not maintain or possess any bank account in Texas.

        18.    The Allstate Corporation does not utilize or share bank accounts with any of the

ATIE.




                                                 3
        19.     The Allstate Corporation does not own, lease, or in any other way maintain or

possess any real property in Texas, including, but not limited to, office space, a warehouse, or

manufacturing facilities.

        I declare under the penalties of perjury of the laws of the United States that the foregoing

is true and correct.

        Executed this 11th day of September, 2020, at Lake Barrington, Illinois.




                                                      Daniel Gordon




                                                 4
